Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following is a non-final, First Office Action on the merits.  Claims 1-12 are pending.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Patent Application No. JP 2020-075606, filed on 04/21/2020, the entire contents of which are incorporated herein by reference.  Receipt is acknowledged of certified copes of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-12) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”:
Limitations 2-3 of in a case where an article that is determined to be a property of an article holder that has been pre-registered is detected, searching for an advertisement viewer located within a range of a predetermined distance from the article holder from among advertisement viewers that have registered the article as an article they are interested in (limitation 2); and informing an advertisement viewer found in the searching of location information of the article (limitation 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., an information processing apparatus comprising one or more processors that execute a program stored in a memory, a detection unit, a search unit and an informing unit) to perform abstract steps/limitations 2-3 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., an information processing apparatus comprising one or more processors that execute a program stored in a memory, a detection unit, a search unit and an informing unit).  Further, additional limitation 1 of “a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article” is data gathering/receiving data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element in limitation 1 of “image capture apparatus” is merely a source, where information is being received from; thus is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, the limitation 3 of “inform an advertisement viewer found by the search unit of location information of the article” via “an informing unit” is merely transmitting data/ sending data/ displaying data; which is also considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., an information processing apparatus comprising one or more processors that execute a program stored in a memory, a detection unit, a search unit and an informing unit) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., an information processing apparatus comprising one or more processors that execute a program stored in a memory, a detection unit, a search unit and an informing unit) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., an information processing apparatus comprising one or more processors that execute a program stored in a memory, a detection unit, a search unit and an informing unit” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 2-3 mentioned above.   Further, additional limitation 1 of “a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article” is data gathering/receiving data, which is considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element in limitation 1 of “image capture apparatus” is merely a source, where information is being received from; thus is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Furthermore, the limitation 3 of “inform an advertisement viewer found by the search unit of location information of the article” via “an informing unit” is merely transmitting data/ sending data/ displaying data; which is also considered as insignificant extra solution activity; thus is not significantly more than the identified abstract idea.  
When revaluating the additional limitations/steps 1 and 3 of data gathering/receiving data and transmitting data/sending data/displaying data mentioned above in step 2B here, these data gathering/receiving data and transmitting data/sending data/displaying data steps/limitations are also well-understood, routine and conventional activities.  The use of generic computer to transmit/display information/data and receive/gather information/data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Further, limitation 1 of a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article” is also considered as well-understood, routine, conventional activity.  For example, it is taught in at least: {Angell et al (US 2008/0249865 A1) in para 0145, fig. 10 paras 0199-0200, clams 6-7 in context with paras 0146-0149, 0164}; {Yukisada (JP 2011253344A) in fig. 6 on page 18; figs. 23-25 on pages 24-25}; {Eger (DE 112019006422 T5) in claim 9 on page 12}, and {Zucker et al; (US 2020/0143172 A1) in at least paras 0036, 0065 and 0082}.     
Thus evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above additional steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claims 11 and claim 12:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 11 and  a non-transitory computer-readable medium claim 12 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as the system claim(s) 1.  The components (i.e., an information processing apparatus, an image capture apparatus; a non-transitory computer-readable medium storing a program….., one or more processors…..) described in independent claims 11 and 12 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-10 are also non-statutory subject matter. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 5, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1): 
5.	Independent claims 1, 11 and 12:  Cornell teaches an information processing apparatus comprising one or more processors that execute a program stored in a memory and function as:
a detection unit configured detect an article (e.g., product in para 0128 in context with paras 0046-0047) that has been pre-registered (e.g., purchase history in user profiles in paras 0046-0047, 0128) (part of limitation 1) {At least fig. 5 especially para 0128 in context with paras 0046-0047.  Also see claim 1};
a search unit configured to, in a case where an article (e.g., product in para 0128 in context with paras 0046-0047) that is determined to be a property of an article holder (e.g., second user in fig. 5 especially para 0128, see product purchased by a second user) that has been pre-registered (e.g., purchase history in user profiles in paras 0046-0047, 0128) is detected, search for an advertisement viewer (e.g., a first user in fig. 5 paras 0121-0129) located within a range of a predetermined distance from the article holder (e.g., second user in fig. 5 especially para 0128)  from among advertisement viewers that have registered the article as an article (e.g., content/item/product) they are interested in (see user profiles indicates content/item/product of interest in paras 0031, 0047, 0051, claim 2) (limitation 2) {At least fig. 5 paras 0121-0128 in context with paras 0031, 0047, 0051, claims 1-2, 7 and 9}; and
an informing unit configured to inform an advertisement viewer (e.g., the first user/the current user in fig. 5 para 0129, claims 1, 7) found by the search unit of location information of the article (limitation 3) {At least fig. 5 especially para 0129, claims 1, 7 and 9.  Also see para 0049}
However, Cornell does not explicitly teach the underlined features: “a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article that has been pre-registered”.  In other word, Cornell’s detection of an article/product that has been pre-registered is not explicitly by analyzing video data obtained from an image capture apparatus
	Angell teaches a general concept of a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article (e.g., item, product) {At least para 0145, fig. 10 paras 0199-0200, clams 6-7 in context with paras 0146-0149, 0164}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “a detection unit configured detect an article that has been pre-registered” of Cornell to include “a detection unit configured to analyze video data obtained from an image capture apparatus to detect an article”, taught by Angell.  One would be motivated to this in order to determine/detect the item/product purchase by a user more efficiently and quickly.
6.	Claim 5:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination further teaches wherein by executing the program, the one or more processors further function as: a determination unit configured to determine whether or not the article is a property of any pre-registered article holders on the basis of location information of the image capture apparatus that has captured an image of the article and location information of pre-registered article holders {Cornell: at least para 0003} in context with {Angell:  At least para 0145, fig. 10 paras 0199-0200, claims 6-7}. 
7.	Claims 2 and 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1), and further in view of Siegel; (US 9,179,258 B2): 
8.	Claim 2:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the informing unit informs location information of the article holder that owns the article as the location information of the article.”
	Siegel teaches a general concept of wherein the informing unit informs location information of the second user that visited a place (e.g., store, restaurant) as the location information of the place (e.g., store, restaurant) {At least Cl. 2 lines 15-33, cl. 8 lines 28-41, cl.12 lines 24-60, cl. 14 lines 52-58}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “an informing unit configured to inform an advertisement viewer found by the search unit of location information of the article” of the combination of Cornell and Angell especially Cornell to include “wherein the informing unit informs location information of the second user that visited a place/store as the location information of the place/store”, taught by Siegel.  One would be motivated to do this in order to include or promote merchants, places, promotions, etc., that are likely to be on interest to the users and to enable the users with common interests to interact with one another {Siegel:  At least cl. 2 lines 20-23}.  As the result, it would help to increase the effectiveness of advertisements (e.g., product, merchants, places, promotions…etc.) that send/transmit to the users.    
9.	Claim 7:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein a message querying as to whether or not to authorize to provide location information is transmitted to an article holder determined to be an owner of the detected article.”
	Siegel teaches a general concept of wherein a message querying as to whether or not to authorize to provide location information is transmitted to a second user (e.g., the users 102 in cl. 8 lines 31-41) determined to be already a visitor/customer/purchaser of the detected place (e.g., retail stores, restaurant) {At least cl. 8 lines 31-41 in context with cl. 14 lines 52-58 and cl. 3 lines 10-17}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “an article holder determined to be an owner of the detected article” of the combination of Cornell and Angell to include “a message querying as to whether or not to authorize to provide location information is transmitted to a second user determined to be a v already a visitor/customer/purchaser of the detected place”, taught by  Siegel.  One would be motivated to do this in order to include or promote merchants, places, promotions, etc., that are likely to be on interest to the users and to enable the users with common interests to interact with one another {Siegel:  At least cl. 2 lines 20-23}.  As the result, it would help to increase the effectiveness of advertisements (e.g., product, merchants, places, promotions…etc.) that send/transmit to the users.    
10.	Claim 8:  The combination of Cornell, Angell and Siegel teaches a claimed invention as in claim 1.  The combination further teaches wherein the informing unit informs an advertisement viewer found by the searching unit of the location information of the article, in a case where an answer to the message is to authorize to provide location information, and does not inform the advertisement viewer found by the searching unit of the location information of the article, in a case where an answer to the message is not to authorize to provide location information {Siegel:  At least cl. 8 lines 31-41, see if authorized….. in context with cl. 14 lines 52-58 and cl. 3 lines 10-17}.
11.	Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1), and further in view of Griggs; (US 2012/0150598 A1):
12.	Claim 3:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein in a case where the article has been pre-registered by an advertisement requester, a consideration is given to the article holder”.
	Griggs teaches a general concept of wherein in a case where the article has been pre-registered (paras 0033-0034, 0042-0043) by an advertisement requester (e.g., a sponsor/merchant), a consideration (e.g., reward fee in paras 0019-0020) is given to the article holder {At least paras 0019-0020 in context with paras 0033-0034, 0042-0043}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the article has been pre-registered” of the combination of Cornell and Angell to include “wherein in a case where the article has been pre-registered by an advertisement requester, a consideration is given to the article holder”, taught by Griggs.  One would be motivated to do this in order to motivate/encourage the product/article holder to share/refer the product he/she own to more other users.  This in turn would help the advertisers/merchants to increase sales.  
13.	Claim 4:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein in a case where the article has been pre-registered by an advertisement requester, the advertisement requester is invoiced for an advertisement rate.”
	Griggs teaches a general concept of wherein in a case where the article has been pre-registered (paras 0033-0034, 0042-0043) by an advertisement requester (e.g., a sponsor/merchant), the advertisement requester is invoiced for an advertisement rate {At least para 0017, see the server bill and charge the sponsor(s) based on the share counts in context with paras 0033-0034, 0042-0043}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the article has been pre-registered” of the combination of Cornell and Angell to include “wherein in a case where the article has been pre-registered by an advertisement requester, the advertisement requester is invoiced for an advertisement rate”, taught by Griggs.  One would be motivated to do this in order to enable the merchant/sponsor to pay the product/article holder for sharing/referring the product he/she own to other users.  This would motivate/encourage the product/article holder to share/refer the product he/she own to more other users and help the advertisers/merchants to increase sales. 
14.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1), and further in view of Estill; (US 2019/0236873 A1):
15.	Claim 6:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein a message to confirm possession of the article is transmitted to an article holder determined to be an owner of the article.”
	Estill teaches a general concept of wherein a message to confirm possession of the article (e.g., item) is transmitted to an article holder determined to be an owner of the article {At least paras 0106, 0119}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “an article holder determined to be an owner of the article” of the combination of Cornell and Angell to include “wherein a message to confirm possession of the article (e.g., item) is transmitted to an article holder determined to be an owner of the article”, taught by Estill.  One would be motivated to do this in order to ensure/confirm that the determined article holder is truly the owner of the product/article/item.  
16.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1), and further in view of Ko et al; (US 2012/0173411 A1):
17.	Claim 9:  The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein in a case where an article is a vehicle, the detection unit determines whether the article has been pre-registered or not on the basis of a vehicle registration number.”
	Ko teaches a general concept of an article is a vehicle, the detection unit determines whether the article has been pre-registered or not on the basis of a vehicle registration number  {At least para 0010 in context with para 0111}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “an article” of the combination of Cornell and Angell to include “an article is a vehicle, the detection unit determines whether the article has been pre-registered or not on the basis of a vehicle registration number”, taught by Ko.  One would be motivated to do this in order to accurately identify the article/vehicle. 
18.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cornell et al; (US 2015/0348122 A1); in view of Angell et al; (US 2008/0249865 A1), and further in view of Davis; (US 9,805,386 B2): 
19.	Claim 10:   The combination of Cornell and Angell teaches a claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the informing unit, in addition to the location information of the article, informs of video data in which the article is captured.”
	Davis teaches a general concept of an informing unit informs of video data in which the article (e.g., product) is captured {AT least cl. 11 lines 33-37}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the informing unit informs the location information of the article” of the combination of Cornell and Angell to include “an informing unit informs of video data in which the article (e.g., product) is captured”, taught by Davis.  One would be motivated to do this in order to enhance the advertisement/product effectiveness.  
Prior Art that is pertinent to Applicant’s disclosure
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Siegel; (US 9,179,258 B2), wherein teaches Location data that corresponds to one or more user devices each associated with a user may be obtained. Based on the location data, the particular location of a user may be deter­mined. Similarities between various users may be identified when it is determined that those users have visited the same locations. Upon at least two users visiting a threshold amount of the same locations, one or more recommendations may be provided to the users, whereby the recommendations relate to places that those users have yet to visit. In addition, the users may have the opportunity to reveal information about them­selves to other users, while maintaining their anonymity. As a result, the users may meet people and learn about new places that are likely to be of interest to those users.  Further see other reference in PTO-892 form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681